Citation Nr: 0218683	
Decision Date: 12/24/02    Archive Date: 01/07/03

DOCKET NO.  00-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbosacral strain with degenerative arthritis and disc 
disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.B. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1942 
to January 1946.

This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Waco Regional Office 
(RO) which determined that new and material evidence had 
not been submitted to reopen a previously-denied claim of 
service connection for a low back disability.  


REMAND

On his May 2000 VA Form 9, the veteran requested a hearing 
before a traveling Member of the Board at the RO.  The 
record reflects that by October 2002 letter, the RO 
notified him that he had been scheduled for a 
videoconference hearing before a Member of the Board to be 
held in November 2002.  

The record reflects that the veteran thereafter failed to 
report for the scheduled videoconference hearing.  
However, the record reflects that the veteran has not 
waived his right to attend an in-person hearing before a 
Member of the Board.  In October and November 2002 written 
arguments, the veteran's representatives noted his Travel 
Board hearing request, and asked that the case be held in 
abeyance pending the requested hearing.  

A hearing on appeal will be granted if a veteran, or his 
or her representative, expresses a desire to appear in 
person.  38 C.F.R. § 20.700 (2002).  The importance of 
responding to a request for a hearing is recognized in 
regulation, at 38 C.F.R. § 20.904(a)(3) (2002), as a Board 
decision may be vacated when there is a prejudicial 
failure to afford an appellant a personal hearing.  
Therefore, remedial action is necessary with respect to 
this matter.

In order to ensure full compliance with due process 
requirements, the case is remanded for the following 
action:

The veteran should be scheduled, in accordance 
with appropriate procedures, for a personal 
hearing before a Member of the Board at the RO.  
38 U.S.C.A. § 7107 (West 1991 & Supp. 2002).  A 
copy of the notice to the veteran of the 
scheduling of the hearing should be placed in the 
record, keeping in mind the 30-day advance notice 
requirement specified at 38 C.F.R. § 19.76 
(2002).

The case should then be returned to the Board for further 
appellate consideration, if in order.

The veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims 
that are remanded by the Board or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


 

